Order entered October 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00121-CR

                             TINA MARIE ALBERSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-59105-W

                                             ORDER
       The Court REINSTATES the appeal.

       On August 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; and (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is workload.

       We note that appellant’s brief was originally due June 20, 2013, we abated the appeal for

findings on August 22, 2013, and we received the trial court’s findings on October 9, 2013. At

no time did appellate counsel file a motion in this Court seeking additional time to file

appellant’s brief. See TEX. R. APP. P. 38.6(a), (d). Accordingly, we DO NOT ADOPT the

finding that appellant requires eighty additional days to file appellant’s brief.
       We ORDER appellant to file her brief by DECEMBER 11, 2013. If appellant’s brief is

not filed by the date specified, we will order J. Daniel Oliphant removed as appellant’s counsel

and order the trial court to appoint a new attorney to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; J. Daniel Oliphant; and

the Dallas County District Attorney’s Office.


                                                      /s/     DAVID EVANS
                                                              JUSTICE